Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 4-6, 8-11, 14-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0069900 (A1) (LIM).
With respect to claims 1 and 11, LIM shows a refrigerator appliance defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the refrigerator appliance comprising: a cabinet (10) defining a food storage chamber; an inner door (40) rotatably hinged to the cabinet, the inner door movable between an open position and a closed position to permit selective access to the food storage chamber; an outer door (30) rotatably hinged to the inner door, the outer door (30) movable between an open position and a closed position; and a latching assembly  for securing the outer door (30) in the closed position, the latching assembly comprising: a catch (184, Fig.1); a latch (170 and 160, Fig.1, Fig.5, Fig.6) operable to engage the catch whereby the outer door is secured in the closed position when the latch is engaged with the catch; and a trigger (110, Fig.6), connected to the latch (160 and 170), the trigger (110) movable within a plane perpendicular to the vertical direction from a first position to a secondary position, wherein the latch (160 part of the latch) moves within the plane perpendicular to the vertical direction when the trigger moves to the secondary position, whereby the latch is disengaged from the catch (170 part of the latch is disengaged with 184) by moving the trigger within the plane perpendicular to the vertical direction to the secondary position (Fig.10).  
With respect to claims 4 and 14, wherein the trigger is movable within the plane perpendicular to the vertical direction from the first position (Fig.9) to the secondary position (Fig.10) in a first direction, and the trigger is movable within the plane perpendicular to the vertical direction from the first position (Fig.9) to a tertiary position (Fig.12) in a second direction opposite the first direction, whereby the latch is disengaged from the catch by moving the trigger within the plane perpendicular to the vertical direction from the position to the secondary position (Fig.10) or to the tertiary position (Fig.12).  
With respect to claims 5 and 15, wherein the latch comprises an arm (170) and a hook (172, Fig.6).  
With respect to claims 6 and 16,  wherein the hook (172) is oriented along the lateral direction (Fig.4, Fig.5).  
With respect to claims 8 and 18, wherein the latching assembly further comprises a biasing member (130, Fig.6) coupled to the latch (at 170), the biasing member configured to bias the latch into engagement with the catch (section 0053). 
With respect to claims 9 and 19,  wherein the biasing member (130) comprises a compression spring (section 0074).
With respect to claims 10 and 20, wherein the latch comprises a first arm (160) directly connected to the trigger (110, Fig.10), a second arm (170, Fig.10) at a pivot joint, a hook (172, Fig.10) formed on the second arm and configured to engage the catch (184), and a torsion spring (130, Fig.5, section 0053) coupled to the pivot joint, the torsion spring configured to bias the second arm and the hook thereon into engagement with the catch (section 0053).  
3.	Claims 1-3, 5, 7, 11-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0138855 A1 (CHOO).
With respect to claims 1 and 11, CHOO shows a refrigerator appliance defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the refrigerator appliance comprising: a cabinet (10) defining a food storage chamber; an inner door (100, Fig.3) rotatably hinged to the cabinet, the inner door movable between an open position and a closed position to permit selective access to the food storage chamber; an outer door (20, Fig.3) rotatably hinged to the inner door, the outer door movable between an open position and a closed position; and a latching assembly (600, Fig.5) for securing the outer door (20) in the closed position, the latching assembly comprising: a catch (130, Fig.5); a latch (672 and 620) operable to engage the catch whereby the outer door is secured in the closed position when the latch is engaged with the catch; and a trigger (650 and 662, Fig.5), connected to the latch, the trigger movable within a plane perpendicular to the vertical direction from a first position to a secondary position, wherein the latch (672 of the latch) moves within the plane perpendicular to the vertical direction when the trigger moves to the secondary position, whereby the latch is disengaged from the catch (620 disengaged with 130) by moving the trigger within the plane perpendicular to the vertical direction to the secondary position (section 0098).  
With respect to claims 2  and 12, further comprising a handle (22) mounted on the outer door (20), wherein the handle defines a first width within the plane perpendicular to the vertical direction, the trigger (650 and 662) defines a second width parallel to the first width, and the second width is greater than the first width (Fig.5).  
With respect to claims 3 and 13, further comprising a handle (22) mounted on the outer door, wherein the handle defines an inner surface facing the cabinet and an outer surface opposite the inner surface and facing away from the cabinet, and wherein the trigger (at 650, Fig.4, Fig.5) is disposed on the outer surface of the handle.  
With respect to claims 5 and 15, wherein the latch comprises an arm (672) and a hook (620).  
With respect to claims 7 and 17, alternatively the latch comprises an arm (620) and a hook (622, Fig.6) wherein the hook (622) is oriented along the vertical direction (Fig.6).  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0069900 (A1) (LIM) alone.
	With respect to claims 2 and 12, LIM shows a handle (35, Fig.1) mounted to the outer door (30, Fig.1), the handle defines a first width in the plane perpendicular to the vertical direction, the trigger (110, Fig.3B) defines a second width parallel to the first width but doesn’t explicitly disclose the second width is greater than the first width. It would have been obvious matter of design choice to make the second width greater than the first width, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further it has been held that where only the difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device would not be patentably distinct from the prior art device. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/           Examiner, Art Unit 3637